
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.38

NON-STATUTORY STOCK OPTION AGREEMENT
(Non-Executive Agreement)


        AGREEMENT (this "Agreement") entered into as of the    day
of                        , 200            by and between WH Holdings (Cayman
Islands) Ltd., a Cayman Islands company (the "Company"), and the [NAME] (the
"Employee") of the Company or its Subsidiaries.

        WHEREAS, pursuant to the WH Holdings (Cayman Islands) Ltd. Stock
Incentive Plan (the "Plan"), the Committee designated under the Plan desires to
grant to the Employee an option to acquire Common Shares, par value $0.001 per
share, of the Company; and

        WHEREAS, the Employee desires to accept such option subject to the terms
and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the Company and the Employee,
intending to be legally bound, hereby agree as follows:

        1.    Grant of Option.    On the terms and conditions hereinafter set
forth, the Company hereby grants to the Employee an option to purchase all (or
any part) of                        Shares (the "Option"). This Option is
granted on the    of            , 200    (the "Grant Date"). The Option is a
Non-Statutory Stock Option. This Option is granted pursuant to the Plan, and is
governed by the terms and conditions of the Plan. All defined terms used herein,
unless specifically defined in this Agreement, have the meanings assigned to
them in the Plan.

        2.    Exercise Price.    The exercise price (the "Exercise Price") for
the Shares covered by the Option will be $            per share.

        3.    Time of Exercise of Option.    

        (a)   The Option will become exercisable in quarterly 5% increments
beginning on the last day of the calendar quarter during which the Grant Date
occurs and each subsequent last day of each following calendar quarter until the
Option becomes fully exercisable on the last day of the calendar quarter
immediately preceding the fifth anniversary of the Grant Date.

        (b)   Notwithstanding any provision in this Agreement or the Plan to the
contrary, unless otherwise approved by a written resolution of the Committee
prior to or contemporaneously with the closing of any such transaction, any
portion of the Option (whether vested or unvested and whether or not then
exercisable) which has not been exercised prior to or in connection with any
merger or consolidation of the Company into another corporation, the exchange of
all or substantially all of the assets of the Company for the securities of
another corporation, a Change of Control or the recapitalization,
reclassification, liquidation or dissolution of the Company or any other
fundamental corporate transaction involving the Company or any of its
Subsidiaries with the same or a similar purpose or effect (as determined by the
Committee in its sole discretion) shall expire and be cancelled and of no
further force and effect effective upon the closing of any such transaction.

        4.    Term of Options and Repurchase Rights.    

        (a)   The Option will expire 10 years from the date hereof, but will be
subject to earlier termination as provided below.

        (b)   Upon termination of employment:

        (i)    the unexercisable portion of the Option hereby granted will
terminate on the date of such termination.

--------------------------------------------------------------------------------

        (ii)   the exercisable portion of the Option hereby granted will be
treated as follows:

        (A)  Subject in each case to the repurchase rights described in
clause (c) below and the Shareholders' Agreement, if the Employee's employment
is terminated for any reason except for Cause, the exercisable portion of the
Option hereby granted will be exercisable for thirty days following the
termination, unless the Employee terminates employment on account of a
disability as defined in Code Section 22(e) or if the Employee dies, in which
case, such Employee, or such Employee's personal representative, may exercise
the exercisable portion of the Option hereby granted for six months following
the termination of employment on account of disability or the Employee's death.

        (B)  If the Employee's employment is terminated for Cause, the
exercisable portion of the Option hereby granted will terminate on the date of
such termination.

        (c)   Subject to the terms of the Plan, the Company has the right to
repurchase Shares acquired upon the exercise of Options for a period of 90 days,
with such period beginning on the later of (i) the day after the six month
anniversary of the day the Shares for which the Option is exercised are acquired
and (ii) the day the Employee terminates employment with the Company.
Notwithstanding anything to the contrary in the Shareholders' Agreement, the
purchase price per Share payable under Section 6(a) or (b) of the Shareholder's
Agreement shall be determined by the Company and be either:

        (i)    the Fair Market Value of the Shares to be repurchased on the date
of repurchase; or

        (ii)   the original Exercise Price of the Shares to be repurchased,
provided, however, that notwithstanding anything herein to the contrary, the
right of the Company to repurchase such Shares at the Exercise Price shall lapse
at the rate of 20% of the Shares per year from the Grant Date.

        (d)   For purposes of this Agreement, "Cause" shall have the meaning
ascribed to such term in any written employment agreement between Employee and
the Company or one or more of its Subsidiaries, as the same may be amended or
modified from time to time, or if Employee and the Company or one or more of its
Subsidiaries are not party to any such written employment agreement, then the
Company and its Subsidiaries shall have "Cause" to terminate the Employee's
services in the event of any of the following acts or circumstances:
(i) commission of a felony, a crime of moral turpitude, dishonesty, breach of
trust or unethical business conduct, or any crime involving the Company or any
of its Subsidiaries; (ii) willful misconduct, willful or gross neglect, fraud,
misappropriation or embezzlement; (iii) performance of the Employee's duties in
a manner that is detrimental to the Company or any of its Subsidiaries,
including, but not limited to that which results in, the severe deterioration of
the financial performance of the Company or any of its Subsidiaries;
(iv) failure to adhere to the directions of the Chief Executive Officer or the
Board of Directors, to adhere to the Company's or any of its Subsidiary's
policies or practices or to devote substantially all of the Employee's business
time and efforts to the business of the Company and its Subsidiaries; (v) breach
of any provision of any agreement, including an employment agreement, between
the Company or any of its Subsidiaries, on the one hand, and the Employee, which
covers confidentiality or proprietary information, nonsolicitation or
non-competition provisions; or (vi) breach in any material respect of the terms
and provisions of the Employee's employment agreement, if any, or any agreement
between the Company or any of its Subsidiaries, on the other hand, and the
Employee.

        5.    Manner of Exercise of Option.    The Option may be exercised by
delivery, via first class mail, interoffice mail, fax or electronic mail of a
Notice of Option Exercise and related forms to the Company stating the number of
Shares with respect to which the Option is being exercised and accompanied by
payment of the Total Exercise Cost in cash or by check, bank draft or money
order payable to the order of the Company or, subsequent to an Initial Public
Offering, through the delivery to the Company of an Authorization for Exercise
of Options "Cashless" Exercise Form with irrevocable instructions to a broker to
deliver promptly to the Company an amount equal to the Total Exercise

--------------------------------------------------------------------------------

Cost, subject to such limitations as the Committee may adopt from time to time
or by any combination of the above methods of payment.

        6.    Non-Transferability.    The right of the Employee to exercise the
Option (as and when exercisable) may not be assigned or transferred by the
Employee other than by will or the laws of descent and distribution. The Option
may be exercised and the Shares may be purchased during the lifetime of the
Employee only by the Employee (or the Employee's legal representative in the
event that the Employee's employment is terminated due to "Disability" within
the meaning of Code Section 22(e)). Any attempted assignment or transfer, except
as hereinabove provided, including without limitation any purported assignment,
whether voluntary or by operation of law, pledge, hypothecation or other
disposition contrary to the provisions hereof, or any levy of execution,
attachment, trustee process or similar process, whether legal or equitable, upon
the Option, will in each instance be null and void.

        7.    Representation Letter and Investment Legend.    

        (a)   In the event that for any reason the issuance of the Shares to be
issued upon exercise of an exercisable Option will not be effectively registered
under the 1933 Act, upon any date on which the Option is exercised, the Employee
(or the person exercising the Option pursuant to Paragraph 6) will give a
written representation to the Company in the form attached hereto as Exhibit A,
and the Company will place the legend described in Exhibit A upon any
certificate for the Shares issued by reason of such exercise.

        (b)   The Company will be under no obligation to qualify Shares or to
cause a registration statement or a post-effective amendment to any registration
statement to be prepared for the purpose of covering the issuance of Shares.

        8.    Adjustments of Shares and Options.    Subject to Paragraph 7 of
the Plan, in the event of any change in the outstanding Shares by reason of an
acquisition, spin-off or reclassification, recapitalization or merger,
combination or exchange of Shares or other corporate exchange, Change of Control
or similar event, the Committee may adjust appropriately the number or kind of
Shares or securities subject to the Option and exercise prices related thereto
and make such other revisions to the Option as it deems are equitably required.

        9.    No Special Employment Rights.    Nothing contained in this
Agreement will be construed or deemed by any person under any circumstances to
bind the Company or any of its Subsidiaries to continue the employment of the
Employee for the period within which this Option may vest or for any other
period.

        10.    Rights as a Shareholder.    The Employee will have no rights as a
shareholder with respect to any Shares which may be purchased upon the exercise
of this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Employee. If at any time during the
term of the Option, the Company is advised by its counsel that the Shares are
required to be registered under the Securities Act or under applicable state
securities laws, or that delivery of the Shares must be accompanied or preceded
by a prospectus meeting the requirements of such laws, delivery of Shares by the
Company may be deferred until a registration is effective or a prospectus is
available or an appropriate exemption from registration is secured.

        11.    Withholding Taxes.    The Employee hereby agrees, as a condition
to any exercise of the Option, to provide to the Company an amount sufficient to
satisfy its obligation to withhold certain federal, state and local taxes
arising by reason of such exercise (the "Withholding Amount"), if any, by
(a) authorizing the Company to withhold the Withholding Amount from the
Employee's cash compensation, or (b) remitting the Withholding Amount to the
Company in cash; provided that, to the extent that the Withholding Amount is not
provided by one or a combination of such methods, the Company may at its
election withhold from the Shares delivered upon exercise of the Option that
number of Shares having a Fair Market Value as of the date immediately prior to
the issuance of such Shares equal to the Withholding Amount.

--------------------------------------------------------------------------------


        12.    Execution of Shareholders' Agreement and of Release and Waiver of
Rights.    The Employee acknowledges that, in connection with his or her prior
or future purchase of Shares of the Company, he or she will execute and deliver
the Shareholders' Agreement or a joinder or counterpart signature page thereto.
The Employee further agrees that all Shares acquired by such Employee upon
exercise of the Option will be subject to the terms and conditions of the
Shareholders' Agreement as modified hereby. Prior to participation in the Plan,
if the Committee requires, the Employee will execute a Release and Waiver to
Rights to payments and benefits under certain plans of Herbalife
International, Inc.

        13.    Lock-Up Agreements.    The Employee agrees that notwithstanding
anything to the contrary contained in this Agreement, in the event of an Initial
Public Offering or any other offering of securities of the Company, except to
the extent that: (a) the Employee sells his or her Shares obtained upon the
exercise of the Option to the underwriters of the Company's securities in
connection with such offering or (b) the underwriters do not request the
following restrictions, such Employee shall not (i) offer, hedge, pledge, sell
or contract to sell any such Shares, (ii) sell any option or contract to
purchase any Shares, (iii) purchase any option or contract to sell any Shares,
(iv) grant any option, right or warrant for the sale of any Shares, or (v) lend
or otherwise dispose of or transfer any Shares during the longer of (A) any
black-out period requested by the underwriters conducting any such offering of
securities on behalf of the Company and (B) during the seven days prior to and
during the 180-day period beginning on the effective date of such Initial Public
Offering or other offering of securities; provided, however, that such Employee
shall, in any event, be entitled to sell his or her Shares commencing on the
expiration of the black-out period described in the aforementioned clause (A) or
(B).

        14.    Delivery of Certificates.    The Employee will have no interest
in the Shares unless and until certificates for the Shares are issued following
exercise of the Option.

*********

[Signatures on Following Page]

--------------------------------------------------------------------------------

OPTION AGREEMENT

Counterpart Signature Page

        IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed, by its officer thereunto duly authorized, and the Employee has
executed this Agreement, all as of the day and year first above written.

WH HOLDINGS (CAYMAN ISLANDS) LTD.   EMPLOYEE
 
 
 
 
 
  By:            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Title:                               Address:  

--------------------------------------------------------------------------------

(print name)    
 
 
 
 
 
 
 
 
 
 
 
            Facsimile Number:                      

--------------------------------------------------------------------------------

Social Security Number                       E-mail Address:            

--------------------------------------------------------------------------------

EXHIBIT A

TO:    WH HOLDINGS (CAYMAN ISLANDS) LTD.

        The undersigned hereby irrevocably exercises the right to
purchase                        of the shares of Common Shares, par value $0.001
per share ("Common Shares") of WH Holdings (Cayman Islands) Ltd., a Cayman
Islands company (the "Company"), evidenced by the attached Option, and herewith
makes payment of the Exercise Price with respect to such shares in full, all in
accordance with the conditions and provisions of said Option.

        1.     The undersigned hereby represents and warrants to and agrees with
the Company as follows:

        (a)   The undersigned understands and acknowledges that an investment in
the Common Shares issuable upon exercise of this Option involves a high degree
of risk and that there are limitations on the liquidity of the Common Shares
issuable upon exercise of this Option. The undersigned is able to bear the
economic risk of an investment in the Common Shares issuable upon exercise of
this Option. The undersigned has adequate means of providing for the
undersigned's current needs and contingencies; is able to afford to hold the
Common Shares issuable upon exercise of this Option for an indefinite period;
and has such knowledge and experience in financial and business matters such
that the undersigned is capable of evaluating the merits and risks of the
investment in the Common Shares issuable upon exercise of this Option;

        (b)   The undersigned is acquiring the Common Shares issuable upon
exercise of this Option for its own account for investment and not as a nominee
and not with a present view to the distribution thereof in violation of the
Securities Act of 1933, as amended (the "1933 Act"). The undersigned understands
that the undersigned must bear the economic risk of this investment indefinitely
unless such shares are registered pursuant to the 1933 Act and any applicable
state securities laws, or an exemption from such registration is available. The
undersigned has no plan or intention to sell the Common Shares issuable upon
exercise of this Option at any predetermined time, and has made no predetermined
arrangements to sell such shares;

        (c)   The undersigned will not make any sale, transfer or other
disposition of the shares of Common Shares issuable upon exercise of this Option
in violation of (1) the 1933 Act, the Securities Exchange Act of 1934, as
amended, any other applicable federal or state securities laws or the rules and
regulations of the Securities and Exchange Commission or of any state securities
commissions or similar state authorities promulgated under any of the foregoing,
or (2) any applicable securities laws of jurisdictions outside the United States
and the rules and regulations thereunder.

        2.     The undersigned agrees not to offer, sell, transfer or otherwise
dispose of any of the Common Shares obtained on exercise of the Option, except
in accordance with the provisions of the Option, and consents that the following
legend may be affixed to the stock certificates for the Common Shares hereby
subscribed for, if such legend is applicable:

"THE SALE, TRANSFER OR ENCUMBRANCE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A SHAREHOLDERS'
AGREEMENT, DATED AS OF JULY 31, 2002 AMONG WH HOLDINGS (CAYMAN ISLANDS) LTD. AND
CERTAIN HOLDERS OF ITS OUTSTANDING SHARE CAPITAL, AS SUCH AGREEMENT MAY BE
AMENDED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF WH HOLDINGS
(CAYMAN ISLANDS) LTD.

IN ADDITION, THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY PROVINCIAL OR
STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT UNDER THE 1933 ACT AND
APPLICABLE PROVINCIAL OR STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH
REGARD THERETO, OR AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT OR
APPLICABLE PROVINCIAL OR STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH
SUCH OFFER, SALE OR TRANSFER."

        3.     The undersigned requests that stock certificates for such shares
be issued, and a new option agreement representing any unexercised portion
hereof be issued in the name of the registered holder and delivered to the
undersigned at the address set forth below:

[Signature on the Following Page]

--------------------------------------------------------------------------------

Dated:    
 
 
 

--------------------------------------------------------------------------------

Signature of Registered Holder    
 
 
 

--------------------------------------------------------------------------------

Name of Registered Holder (Print)          

--------------------------------------------------------------------------------



QuickLinks


NON-STATUTORY STOCK OPTION AGREEMENT (Non-Executive Agreement)
